Title: To Benjamin Franklin from Amelia Barry, 20 September 1778
From: Barry, Amelia
To: Franklin, Benjamin


My Dear Sir,
Tunis 20th Sepr. 1778
Pardon I beseech you, this one trouble more, which I am pained to give you; but being in the most perplexing suspence, I think it a duty to inform you of it. I besought you Sir, in the three last letters I had the honor to write you to transmit your favors to Mr. Barry or me, under cover to Lewis Hameken Esq. Danish Consul at this place, and recommended to the care of Monr. Jean Baptista Fabré Negociant à Marsielle. Two vessels have arrived lately from that port one Venetian and one French. By the latter Consul Hameken has received several boxes of commissions &c. from Monr. Fabré but unaccompanied by a single line tho’ every other neutral Consul in town has received letters by that conveyance: how to account for this circumstance, I am at the utmost loss: Should my revered Docr: Franklin have honored me with a letter, and it have miscarried, he may hereafter impute ingratitude or negligence to me for not acknowledging the receipt of it. The uncertainty of his having written or not, leaves me truly unhappy. All my hopes my dear Friend are in you. At Poverty I should not repine could I endure it alone but when I think of Mr. Barry and my Children’s experiencing it, then indeed are my sensations exquisitely keen. Still, still do I hope my Doctor will set my heart at rest, and enable me to procure for my sweet Children the advantages of Education; of more real importance than Empires without it. If you should my dear Sir have written I must entreat you to inform me by a line, directed to me under cover to Monr. Molinare Sweedish Consul Tunis and recommended to the care of Monr. Paraut Negociant Marsielles. Should you not have written the other conveyance I should think must be safe yet the best conveyance of all must at presant be via Leghorn, as several neutral vessels (Venetian and Ragusa) are constantly employed in trading from that place hither. This address must be safe. With the most sincere and respectful attachment I have the honor to be Most Dear Sir Your ever-obliged and most devoted Humble Servant
A. Barry
 
Endorsed: Mrs. Barry
Notations: Sept. 20. 78 / A Barry Sept. 20 78
